COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER


Appellate case name:        Stella D. Salmeron v. Dell, Inc.
Appellate case number:      01-19-00922-CV
Trial court case number:    1138976
Trial court:                County Civil Court at Law No. 1 of Harris County, Texas

       On October 28, 2021, appellant Stella D. Salmeron filed a motion to recuse Justice
Amparo Guerra. Justice Guerra declined to recuse and certified the motion to the en banc
Court for consideration and ruling. See TEX. R. APP. P. 16.3(b). The en banc Court denies
the motion.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court*

*The en banc Court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molly, and Farris. Justice Guerra not participating.


Date: November 16, 2021